Citation Nr: 1124097	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  09-27 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1999 to August 2002 and from October 2005 to January 2007.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDING OF FACT

The Veteran does not have left ear hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA does not require VA assistance to a claimant where further assistance would not aid in substantiating a claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).

Prior to initial adjudication of the Veteran's claim, he was sent a letter dated in February 2008 that satisfied the duty to notify provisions regarding service connection claims.  The letter provided him an opportunity to submit any evidence pertinent to his claim.

The Veteran initially responded in February 2008 that he had no further evidence to support but he subsequently indicated in June 2008 that he did have evidence to submit.  In October 2008, he submitted statements of 3 witnesses who attested to his difficulty hearing.  However, the Veteran did not identify any private medical facility that had treated him for his claimed hearing loss disability, and he provided no private medical records.  In his original claim, received in February 2007, he indicated that he had not received treatment for his hearing loss.  

The Veteran underwent VA examinations in May 2008 and November 2009.  In addition, VA treatment records from March 2008 through February 2009 were obtained.  These records show that left ear hearing loss does not meet the threshold requirements for hearing loss disability for purposes of VA benefits.  See 38 C.F.R. § 3.385 (2010).  Because the records do not demonstrate left ear hearing loss disability within the meaning of VA regulations, remanding for additional notification or development would only result in unnecessarily delaying this matter with no benefit flowing to the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In July 2009, the Veteran requested a hearing before a local hearing officer sitting at the RO.  He was scheduled for a hearing in August 2009.  In August 2009, the Veteran canceled this hearing and requested it be rescheduled.  A hearing was scheduled in October 2009.  However, the Veteran canceled this hearing also and requested additional VA examination.  He reported for VA examination in November 2009.  There is no indication that he requested another hearing.  The Board finds that VA has met its duty to assist in affording the Veteran hearings before the RO. 

Given the foregoing, no further notification or development action is necessary on the issue now being decided.  Neither the veteran nor his representative has argued otherwise.

II.  Service Connection for Left Ear Hearing Loss Disability

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010), see also VA Under Secretary for Health letter dated October 4, 1995 (stating that it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability).

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2010), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

The Veteran contends that he sustained acoustic trauma to his ears in an improvised explosive device explosion during his active service.  Service personnel records reflect that the Veteran served in Afghanistan from February 2006 to January 2007.  His military occupational specialty (MOS) is as an infantryman, and the records reflect he was awarded the Combat Action Badge.  The Veteran is recognized as having been in combat, and his assertions regarding in-service combat related noise exposure are conceded.  See 38 U.S.C.A. § 1154(b) (West 2002); see also Pentecost v. Principi, 16 Vet. App. 124, 128-9. (2002).  

The Veteran currently contends that he experienced left ear hearing loss and ringing in his left ear as a result of his combat service and these symptoms have been present continuously since then.  However, the competent evidence does not show that the Veteran manifests left ear hearing loss disability within the meaning of VA regulations.  

VA audiological examination dated in May 2008 shows that the examiner reviewed the Veteran's claims folder and medical files.  Puretone threshold for the left ear could not be obtained, however, because of poor agreement between speech reception thresholds and puretone average.  A nonorganic component was suggested.  Further VA audiological examination was conducted in November 2009.  This later examination include compete audiometric findings including pure tone thresholds.  The examiner reviewed the Veteran's claims file and medical records.  In pertinent part, the November 2009 VA audiological examination reflects the following findings in pure tone measurements:


HERTZ

500
1000
2000
3000
4000
LEFT
20
15
15
20
30

CNC Maryland speech tests resulted in 96 percent speech discrimination in the left ear.  The audiologist diagnosed mild sensorineural hearing loss at 4000 Hz.

Upon review of the record, the Board finds that the Veteran does not have left ear hearing loss considered disabling for VA compensation purposes.  See 38 C.F.R. § 3.385 (2010).  Indeed, none of the auditory thresholds in any of the frequencies is 40 decibels or greater, and the auditory thresholds in at least three of the frequencies are not 26 decibels or greater.  In addition, the Veteran's speech recognition score using the Maryland CNC test was at 96 percent, or greater than the 94 percent threshold.  See 38 C.F.R. § 3.385 (2010).

The Veteran has submitted no competent evidence contrary to the findings cited above, although he has been accorded ample opportunity to furnish it.  See 38 U.S.C.A. § 5107(a) (2010) (noting it is a claimant's responsibility to support a claim for VA benefits).  In this regard, the Board has no reason to doubt the Veteran's observations or that of his lay witnesses that his left ear hearing is impaired and he has been awarded service connection for tinnitus.  

The Veteran and his witnesses are competent to provide statements concerning factual matters of which he and they have first-hand knowledge (i.e., experiencing or observing noise exposure and experiencing or observing difficulty hearing and ringing in the ear).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, the Veteran and his acquaintances are not competent to render the clinical opinion that his level of hearing impairment is sufficient to meet the regulatory criteria for a hearing loss disability for VA purposes.  As laypeople they lack the required medical credentials to offer opinions on medical diagnosis and causation or that his left ear hearing impairment rises to a disability for VA purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In the absence of competent evidence that the Veteran manifests left ear hearing loss within the definition of VA regulations, the preponderance of the evidence is against the claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("in the absence of proof of a present disability, there can be no valid claim.")

The Board has considered the "benefit-of-the-doubt" doctrine in this case but finds that it is does not apply in this case because the preponderance of the evidence is against the claim and an approximate balance of positive and negative evidence regarding the merits of the outstanding issue does not exist.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

In reaching this decision, the Board has not ignored the Veteran's honorable service to our Country and the fact that his service included combat.  However, the provisions of 38 U.S.C.A. § 1154(b) do not obviate the requirement that a veteran must submit competent evidence of a current disability that is related to such service.  That is, even acknowledging the Veteran's Combat Action Badge, the Veteran must provide satisfactory evidence of a current disability that meets the regulatory requirements of 38 C.F.R. § 3.385.  He has not done so in this case.  

(CONTINUED ON NEXT PAGE)

ORDER

Service connection for left ear hearing loss disability is denied.

___________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


